PD-0794-15
                PD-0794-15                          COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                    Transmitted 6/26/2015 4:58:52 PM
                                                      Accepted 6/29/2015 3:58:34 PM
                                                                      ABEL ACOSTA
                 NO. PD-_____-15                                              CLERK


                 IN THE
      COURT OF CRIMINAL APPEALS
                OF TEXAS
       ____________________________

                ESSIE D. HOPKINS
                 Appellant/Petitioner
                         vs.
            THE STATE OF TEXAS,
               Appellee/Respondent
       _________________________________

       APPELLANT’S PETITION FOR
         DISCRETIONARY REVIEW
      ________________________________

            Cause No. 05-14-00146-CR
           Court of Appeals, Fifth District
                  At Dallas, Texas
      ___________________________________

                              Lawrence B. Mitchell
                              SBN 14217500
                              P.O. Box 797632
                              Dallas, Texas 75379
                              Tel. No. 214.870.3440
                              E-mail: judge.mitchell@gmail.com

                              Attorney for Petitioner/Appellant



June 29, 2015
           IDENTITY OF JUDGE, PARTIES, AND COUNSEL

PRESIDING JUDGE:    The Honorable Jennifer Balido, 291st District Court
                    Dallas County, Texas

PARTIES:            Essie D. Hopkins, Appellant/Petitioner

                    The State of Texas, Appellee/Respondent

Counsel:            Trial counsel for appellant:
                    Larry Baraka, 1215 E. McKinney Street, Ste. 203
                    Denton, Texas 76209

                    Appellate Counsel for appellant:
                    Lori Ordiway (now employed by the Dallas County
                    District Attorney’s Office)
                    133 N. Riverfront Blvd., Dallas, Texas 75207

                    Petition for Discretionary Review Counsel:
                    Lawrence B. Mitchell, P.O. Box 797632,
                    Dallas, Texas 75379

                    Trial counsel for the State:
                    Assistant District Attorneys:
                    Jeff Matovich and Robin Pittman
                    133 N. Riverfront Blvd., Dallas, Texas 75207

                    Appellate and Petition counsel for the State:
                    Assistant District Attorney Marisa Elmore;
                    Susan Hawk, Criminal District Attorney, Dallas County,
                    Texas or her designated representative,
                    133 N. Riverfront Blvd., Dallas, Texas 75207




                                   i
                                       TABLE OF CONTENTS

Identity of Judge, Parties, and Counsel......................................................................i

Table of Contents ......................................................................................................ii

Index of Authorities..................................................................................................iii

Statement Regarding Oral Argument........................................................................1

Statement of the Case ..............................................................................................2

Statement of Procedural History................................................................................2

Ground for Review: ..................................................................................................3

                                                            I.

                   THE COURT OF APPEALS ERRED IN FINDING THE
                   EVIDENCE SUFFICIENT TO PROVE THE
                   ENHANCEMENT ALLEGATIONS

Argument....................................................................................................................3

Prayer for Relief.........................................................................................................8

Certificate of Word-Count Compliance....................................................................9

Certificate of Service.................................................................................................9

Appendix




                                                             ii
                                     INDEX OF AUTHORITIES

                                                     Cases:

Ex Parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006)..........................................7

Jordan v. State, 256 S.W.3d 286 (Tex. Crim. App. 2008)........................................4

Mikel v. State, 167 S.W.3d 556 (Tex. App. - Houston [14th Dist.] 2005)...............7

Roberson v. State, 420 S.W.3d 832 (Tex. Crim. App. 2013)....................................5

Sanders v. State, 785 S.W.2d 445 (Tex. App. - San Antonio 1990)........................7

Wilson v. State, 671 S.W.2d 524 (Tex. Crim. App. 1984)........................................5


                                                  STATUTES:

 TEX. PENAL CODE §29.03 (a) (2) & (b).................................................................2




                               Texas Rules of Appellate Procedure:

TEX. R. APP. P. 66.3 (c).........................................................................................8

TEX. R. APP. P. 9.4 (i) (3)..........................................................................................9

TEX. R. APP. P. 9.4 (i) (1)..........................................................................................9

TEX. R. APP. P. 9.4 (i) (2) (D)...................................................................................9




                                                         iii
           STATEMENT REGARDING ORAL ARGUMENT

       Appellant waives Oral Argument because the issue presented can be resolved

by review of the Petition for Discretionary Review, any Response, and the respective

briefs of the parties.




                                         1
                       STATEMENT OF THE CASE

      In Cause No. F13-55764-U Appellant was charged by indictment returned by

the Dallas County Grand Jury with the first degree felony offense of aggravated

robbery. The case was assigned to the 291st District Court for disposition. The

indictment alleged an offense prohibited by TEX. PENAL CODE §29.03 (a) (2) & (b).

The penalty ranged was enhanced with allegation of two previous felony convictions.

[CR: 14, 17]. Appellant entered a plea of “Not Guilty” before the jury. [RR 3: 9, 12-

13]. Based upon appellant’s plea and the evidence presented, the jury found appellant

guilty of the offense of aggravated robbery. [CR: 36: RR 4: 53].

      Punishment issues were submitted to the district court. Appellant entered a plea

of “True” to both enhancement allegations. The district court entered a “True” verdict

to each of the enhancement allegations and punishment was set at confinement in the

penitentiary for life. Notice of appeal was timely given. [CR: 43].

             STATEMENT OF PROCEDURAL HISTORY

      The appeal was presented to the Court of Appeals for the Fifth District Texas

at Dallas in Cause No. 05-14-00146-CR. The unpublished opinion was delivered May

28, 2015. No Motion for Rehearing was filed. The Petition for Discretionary Review



                                          2
is due to be filed on or before June 29, 2015.



                            GROUND FOR REVIEW

                                          I.

              THE COURT OF APPEALS ERRED IN FINDING THE
                  EVIDENCE SUFFICIENT TO PROVE THE
                      ENHANCEMENT ALLEGATIONS


                                  ARGUMENT

      Appellant was indicted for the first degree felony offense of aggravated

robbery. The indictment alleged a single enhancing paragraph containing one felony

conviction. [CR: 14]. In a separate pleading the State alleged another felony

conviction. [CR: 17]. At trial appellant entered a plea of “True” to both enhancement

allegations. [RR 5: 7-8]. The State did not offer penitentiary packets to provide proof

of the prior convictions.

      The enhancement allegation in the indictment alleged that the prior conviction,

for aggravated assault, occurred prior to the commission of the offense “...set out

above...” clearly referring to the indicted offense. [CR: 14]. The date alleged was

August 29, 2003 and the convicting court was the 195th District Court of Dallas

County, Texas.


                                          3
      The notice pleading is not so clear as to the date of conviction or the sequence

of the conviction as related to the indicted offense or the indictment’s enhancement

allegation. [CR: 17]. That pleading alleges that “...prior to the commission of the

“aforesaid offense” appellant was convicted of the offense of aggravated assault on

“January 4th” in Criminal District Court No. 3 in Dallas County, Texas. Whether the

“aforesaid offense” is the offense for which appellant was indicted or the offense for

which he was previously convicted is not specifically pled.          Beyond question,

though, the pleading fails to state the date of the prior conviction other than reference

to a day without reference to the year of the conviction.

      Appellant argued below that his pleas of “True,” without other evidence, did

not prove that the two enhancing allegations were sequential [i.e, conviction,

commission, conviction]. See Jordan v. State, 256 S.W.3d 286, 290-91 (Tex. Crim.

App. 2008). The two pleadings, the indictment and the Notice pleading, did not

clearly allege the sequence of the conviction either to the indicted offense or the first

enhancement allegation. But regardless of the infirmity in the pleading, the Notice

pleading clearly did not, on its face, allege by date and year that appellant was

convicted for the second offense prior to the finality of the first enhancement

conviction. No record evidence was introduced proving the sequential nature of the

two convictions.

                                           4
      In resolving the issue adversely to appellant, the court of appeals cited to only

two prior decisions by this Honorable Court. The first is irrelevant to the issue

presented and the second, in fact, is favorable to appellant’s complaint.

      The first case cited by the court of appeals is Wilson v. State, 671 S.W.2d 524,

526 (Tex. Crim. App. 1984). While the court of appeals correctly notes that the case

stands for the proposition that a plea of “True” is evidentiary in nature and sufficient

to prove an enhancement allegation, it does not resolve the issue presented by

appellant or even address it. Wilson’s         information (he was charged with a

misdemeanor offense) contained only a single enhancement allegation. The question

as to whether a plea of “True” to two sequential enhancement allegation was

sufficient to prove the sequence of the convictions was not presented nor resolved in

the appeal.

      The court of appeals cites to a second case: Roberson v. State, 420 S.W.3d 832

(Tex. Crim. App. 2013). The court of appeals cites this case for the proposition that

appellant by “...(p)leading true to the enhancement allegation and the sequence of the

convictions, appellant relieved the State of the burden to prove the prior convictions.

See Roberson, 420 S.W.3d at 838.” (Slip opinion at p. 10) (emphasis supplied).

Roberson does not so hold; if anything it holds the opposite: that a plea of true,

standing alone, is not sufficient evidence to prove the sequence of enhancement

                                           5
allegations.

      In Roberson the defendant was accused by an indictment with a felony offense

which also contained two allegations of prior, felony convictions. However, the

enchantment allegations were transposed: the older conviction was alleged first and

the newer conviction was alleged second. When the indictment allegations were read

to the jury the prosecutor read them in reverse order so that the newer conviction was

read first followed by the older conviction. The defendant did plead “True” to both

allegations as read by the prosecutor.

      Roberson argued on direct appeal, and then by way of Petition for

Discretionary Review, that the evidence did not prove the proper sequence of

conviction because of the order in which they were pled in the indictment. The court

of appeals, as did this Honorable Court, found against Roberson. However, the basis

of the rulings was not that the proper sequence of conviction was proven by the

“True” pleas. Rather the court of appeals and this Court looked to the evidentiary

record to determine if the proper sequence had been proven. Both courts held that the

record affirmatively established that Roberson’s prior convictions met the statutory

chronology requirement for the habitual offender punishment range. Roberson’s

record evidence contained penitentiary packets that established that the two

convictions did in fact occur in the required order. “Thus the state met its burden as

                                          6
the evidence is sufficient to prove the statutorily required sequence of conviction in

order for (Roberson’s) punishment range to be enhanced to that of a habitual

offender.” Roberson, 420 S.W.3d at 840. The pleas of “True” standing alone did not,

in that case, prove the proper chronology.

      In Ex Parte Rich, 194 S.W.3d 508, 513 (Tex. Crim. App. 2006) the Court noted

the general rule that a plea of “True” to an enchantment allegation relieves the State

of its burden of proving the prior conviction. However, the Court recognized that

there was an exception to that general rule “...when the record affirmatively reflects

that the enhancement itself was improper. Id; also see Mikel v. State, 167 S.W.3d
556, 558-59 (Tex. App. - Houston [14th Dist.] 2005) and Sanders v. State, 785 S.W.
2d 445, 448 (Tex. App. - San Antonio 1990).

      In the instant cause, the enhancing pleading failed to contain a reference to the

year date of the second enhancing conviction. The State did not offer any evidence

into the record that proved the proper chronology of the two conviction. Since the

record affirmatively establishes that the state did not prove the appropriate

chronology, appellant properly attacked the sufficiency of the evidence to prove the

viability of the second enhancing conviction.

      Discretionary Review may be granted if the opinion of the court of appeals has

decided an important question of State law which conflicts with the applicable

                                          7
decisions of the Court of Criminal Appeals. See TEX. R. APP. P. 66.3 (c). The court

of appeals held that a plea of “True” to two enhancement allegations, standing alone,

is sufficient to prove the chronology of the two convictions. The decisions of the

Court of Criminal Appeals make clear that such pleas will not be sufficient, alone,

to prove    the chronology of the enchantment convictions when the record

affirmatively demonstrates that the State has failed to prove the proper sequence of

the two enhancement convictions. Proper Reason for Review has been presented.

                           PRAYER FOR RELIEF

      Appellant prays that this Honorable Court grant this Petition for Discretionary

Review and order further briefing by the parties.

                                       Respectfully submitted,

                                       /s/Lawrence B. Mitchell

                                       Lawrence B. Mitchell
                                       SBN 14217500
                                       P.O. Box 797632
                                       Dallas, Texas 75379
                                       214.870.3440
                                       judge.mitchell@gmail.com

                                       Counsel for Petitioner/Appellant




                                         8
             CERTIFICATE OF WORD-COUNT COMPLIANCE

      I hereby certify, in compliance with Rule 9.4 (i) (3) of the Texas Rules of

Appellate Procedure, that this document contains 1,444 words, including all contents

except for the sections of the Petition to be excluded by Rule 9.4 (i) (1) of the Texas

Rules of Appellate Procedure, and in compliance with Rule 9.4 (i) (2)(D) of the Texas

Rules of Appellate Procedure.



                                        /s/ Lawrence B. Mitchell



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Petition for Discretionary

Review is being served of this the 26th day of June, 2015 via the service function in

eFile Teas, on the attorneys for the State: (1) Patricia Noble, Assistant District

Attorney, Dallas County, Texas to pnoble@dallascounty.org and (2) the State

Prosecuting Attorney at information@spa.texas.gov.



                                        /s/ Lawrence B. Mitchell




                                          9
APPENDIX




   10
                                    Court of Appeals of Texas,

                                              Dallas.

                                   Essie D. Hopkins, Appellant

                                                 v.

                                   The State of Texas, Appellee

                                        No. 05–14–00146–CR

                                   Opinion Filed May 28, 2015

                         On Appeal from the 291st Judicial District Court

                                        Dallas County, Texas

                               Trial Court Cause No. F–1355764–U

                           Before Justices Lang, Stoddart, and Schenck

                                  MEMORANDUM OPINION

                                    Opinion by Justice Stoddart

       A jury convicted Essie D. Hopkins of aggravated robbery. Hopkins pleaded true to

enhancement allegations and the trial court assessed punishment at life imprisonment. Hopkins raises

three issues on appeal, arguing the evidence is insufficient to prove he committed the offense, the

jury charge defined robbery under a different theory than alleged in the indictment, and the evidence

is insufficient to prove the enhancement allegations.

We affirm the trial court's judgment.



                                                 1
                                             Background

       Connie Witrago returned home from work on March 3, 2013. As she walked from the

parking lot to her apartment at the back of the complex, a man approached her and grabbed her

purse. She struggled with the man for a while until the purse broke and the man ran away with it.

Witrago chased after him, but the man pulled out a gun and fired it at her. She thought he was going

to kill her, but the bullet missed her. The man fled the scene and Witrago called 911. Witrago did

not get a good look at the man's face, but noticed he was tall and thin. She did get a good look at his

eyes, which she described as big and yellow. Police found a fired .380 caliber cartridge casing in the

grass near Witrago's apartment.

       Two months after the robbery, Witrago's son told her the police were arresting a man in the

apartment parking lot. Witrago ran to the parking lot and immediately recognized Hopkins as the

man who robbed her. She thought Hopkins recognized her as well. She told the police officer she

was fairly certain Hopkins was the man who robbed her, but was not 100 percent certain. Witrago

told Detective Angela Nordyke at the police station that she was about 60 percent sure Hopkins was

the man who robbed her. She explained at trial, that when she saw him in the squad car, she was sure

it was him when she saw his eyes. Witrago testified she recognized his expression and the way he

looked at her when he was arrested helped her to identify him as the robber.

       Officers Brent Anderson and Edward Van Meter responded to a suspicious person call at the

apartment complex about two months after Witrago was robbed. They talked to Hopkins because

he matched the description of the suspicious person. Anderson noticed the butt of a handgun

“hanging out of his pocket.” The officers found a .22 long rifle caliber handgun and arrested Hopkins

for possession of a firearm. As the officers were leaving with Hopkins, Witrago ran up and said she


                                                  2
thought Hopkins was the man who robbed her. While Van Meter was talking with Witrago, Hopkins

kept looking back and asking Anderson what was happening. Hopkins appeared to be very nervous

about Witrago talking to Van Meter.

        After talking to Witrago, Nordyke interviewed Hopkins. The interview was recorded and

portions were played to the jury. About an hour into the interview, Nordyke mentioned that Witrago

had seen Hopkins in the squad car. Hopkins repeatedly denied any involvement in the robbery. As

part of her interrogation strategy, Nordyke told Hopkins Witrago identified him because of the

teardrop tattoo near his eye and had picked him out of a photo lineup. Nordyke also claimed to have

security camera video footage from the apartment complex showing he was the robber. Nordyke told

Hopkins he left a fired shell casing at the scene with his fingerprint on it, but she did not tell him the

caliber of the shell casing.1

        Hopkins indicated he knew the location of all the cameras at the apartment complex. Hopkins

said Witrago must have been lying because the only cameras were around the pool and he did not

rob anyone by the pool. Then he said, “If you can prove that I done shot a .380—not, not, not a .380,

a .22, if I done shot a .22 anywhere in those apartments, you can lock me up.” Nordyke asked

Hopkins why he mentioned a .380? Hopkins said, “I meant a .22.... I got a .22.... I didn't get caught

with no .380.” Hopkins denied owning a .380, but when Nordyke again said police found his

fingerprints on the .380 shell casing, Hopkins said he did not believe that his prints were on the

casing because when he bought it, he “kept that gun like it was brand new” and never touched it.



        1
       Nordyke testified there were no fingerprints found on the shell casing because it had
been handled by members of Witrago’s family before police arrive. There was also no security
camera recording of the robbery and Witragodis not identify Hopkins from a photo lineup.


                                                    3
       The interview lasted around two hours. Hopkins asked if he could go home several times.

After he mentioned that the gun was a .380, he told Nordyke that his head was not right and he

would probably say “yes” to anything.

       Hopkins finally admitted to robbing Witrago. He admitted snatching her purse. He told

Nordyke he bought the .380 on the street and threw the gun in the trash after the robbery because he

knew he “messed up.” Nordyke asked if he could describe Witrago, and he said, “I know that's her.

I tell you the truth. I know that's her.” He admitted he took the purse at the back of the apartments

        Nordyke testified she did not tell Hopkins the caliber of the shell casing or that robbery

occurred at the back of the apartments. Hopkins mentioned the .380 shell casing and Nordyke could

tell Hopkins realized he “slipped up.” Hopkins also knew where the robbery occurred even though

Nordyke had not given him that information.

                                        Standard of Review

       We review a challenge to the sufficiency of the evidence on a criminal offense for which the

State has the burden of proof under the single sufficiency standard set forth in Jackson v. Virginia,

443 U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621, 624–25 (Tex. Crim. App. 2014). Under this

standard, the relevant question is whether, after viewing the evidence in the light most favorable to

the verdict, any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011) (footnotes

omitted).

       This standard accounts for the factfinder's duty to resolve conflicts in the testimony, to weigh

the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Id. Therefore, in

analyzing legal sufficiency, we determine whether the necessary inferences are reasonable based


                                                  4
upon the combined and cumulative force of all the evidence when viewed in the light most favorable

to the verdict. Id. Our review of all of the evidence includes evidence that was properly and

improperly admitted. Id. When the record supports conflicting inferences, we presume that the

factfinder resolved the conflicts in favor of the verdict and therefore defer to that determination. Id.

Direct and circumstantial evidence are treated equally: Circumstantial evidence is as probative as

direct evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt. Id. We measure the sufficiency of the evidence by the elements of the

offense as defined by a hypothetically correct jury charge. See Adames v. State, 353 S.W.3d 854,

860 (Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

        As applicable here, a person commits aggravated robbery if he commits robbery and uses or

exhibits a deadly weapon. Tex. Penal Code Ann. § 29.03(a)(2) (West 2011). A person commits

robbery if the person, in the course of committing theft and with intent to obtain or maintain control

of the property, he intentionally, knowingly, or recklessly causes bodily injury to another or

intentionally or knowingly threatens or places another in fear of imminent bodily injury or death. Id.

§ 29.02(a). A person commits theft if he unlawfully appropriates property with intent to deprive the

owner of property; appropriation of property is unlawful if it is without the owner's effective consent.

Id. § 31.03(a), (b)(1). A firearm is a deadly weapon. Id. § 1.07(a)(17)(A).

                                               Analysis

A. Identification

        Hopkins contends the evidence identifying him as the robber is insufficient. Specifically, he

contends his confession was false, Witrago could not identify him “100 percent” as the robber, and

there is no physical evidence linking him to the crime.


                                                   5
       Hopkins contends his confession was false because he wanted to go home, his head was not

right, and Nordyke lied to him. He does not contend his confession was involuntary, merely that it

was false. His issue challenges the sufficiency of the evidence. In conducting our sufficiency review,

we view the evidence in the light most favorable to the verdict and defer to the jury's determinations

of credibility and weight of the evidence after drawing reasonable inferences from the evidence. See

Adames, 353 S.W.3d at 860. Here, the jury heard the recording of the interview, saw Hopkins's

demeanor during the interview, and how the confession unfolded. They also heard Nordyke's

testimony regarding the interview. A reasonable fact finder could have believed Hopkins's

incriminating statements in the interview were truthful.

       Although Witrago stated she was only 60 percent certain of her identification when Hopkins

was arrested, she also testified she immediately recognized him and his facial expression and shaking

his head “no” indicated he recognized her. She testified she “recognized his eyes, not his face.”

       Like any other relevant fact, identity may be proved by direct or circumstantial evidence and

eyewitness identification is not necessary. See Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App.

1986); Smith v. State, 56 S.W.3d 739, 744 (Tex.App.–Houston [14th Dist.] 2001, pet. ref'd). The

State may prove the defendant's identity and criminal culpability by either direct or circumstantial

evidence, coupled with all reasonable inferences from that evidence. Gardner v. State, 306 S.W.3d
274, 285 (Tex. Crim. App. 2009). Witrago's identification testimony was only one part of the

evidence the jury could reasonable consider in drawing its conclusion that Hopkins was the person

who committed the offense. In addition to Witrago's testimony, there was Hopkins's confession, his

knowledge of details only the robber would know, his knowledge of the location of security cameras

at the apartments, his knowledge of where the robbery occurred, and his knowledge of the caliber


                                                  6
of the gun used during the robbery.

       Hopkins points out that there was no physical evidence such as fingerprints or DNA

connecting him to the robbery. The lack of physical or forensic evidence, however, does not render

the evidence insufficient; the lack of such evidence is simply a factor for the jury to consider in

weighing all the evidence. See Harmon v. State, 167 S.W.3d 610, 614 (Tex.App.–Houston [14th

Dist.] 2005, pet. ref'd); Lee v. State, 176 S.W.3d 452, 458 (Tex.App.–Houston [1st Dist.] 2004),

aff'd, 206 S.W.3d 620 (Tex. Crim. App. 2006). Further, in conducting our sufficiency review, we

do not focus on “evidence that was not admitted at trial.” Murray v. State, No. PD–1230–14, 2015
WL 1743419, at *4 (Tex. Crim. App. April 15, 2015). What is not in evidence is irrelevant to a

determination of the sufficiency of the evidence. Chambers v. State, 711 S.W.2d 240, 245 (Tex.

Crim. App. 1986).

       The record supports conflicting inferences, therefore we defer to the jury's resolution of those

conflicts in favor of the prosecution. See Clayton, 235 S.W.3d at 778. The jury's inferences were

reasonable based on the combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict. See id. Considering all the evidence in the light most favorable to the

verdict, we conclude a rational trier of fact could have found Hopkins guilty of the offense beyond

a reasonable doubt. See Jackson, 443 U.S. at 319; Adames, 353 S.W.3d at 860. We overrule

Hopkins's first issue.

                                         B. Charge Error

       In his second issue, Hopkins argues the jury charge defined the offense under a different

theory than alleged in the indictment and caused him egregious harm. The indictment alleged

Hopkins committed aggravated robbery by threatening and placing Witrago in fear of imminent


                                                  7
bodily injury and death and used or exhibited a deadly weapon. The abstract definition of the offense

in the jury charged defined robbery as:



               Our law provides that a person commits the offense of robbery if he,

               in the course of committing theft, as that term is hereinafter defined,

               and with intent to obtain and maintain control of the property of

               another, intentionally or knowingly or recklessly causes bodily injury

               to another.



               The application paragraph of the jury charge tracked the language of

               the indictment:



               Now if you find from the evidence beyond a reasonable doubt that on

               or about the 3rd day of March, 2013, in Dallas County, Texas, the

               defendant, ESSIE HOPKINS, then and there intentionally or

               knowingly, while in the course of committing theft of property and

               with intent to obtain or maintain control of said property, threaten and

               place CONNIE WITRAGO, hereinafter called complainant, in fear of

               imminent bodily injury and death, and the defendant used and

               exhibited a deadly weapon, to-wit: a firearm, then you will find the

               defendant guilty of the offense of Aggravated Robbery, as charged in

               the indictment, and so say by your verdict.


                                                  8
        Hopkins did not object to the charge at trial; accordingly, any error in the charge is reversible

only if Hopkins was egregiously harmed such that he was denied a fair and impartial trial. Almanza

v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh'g). Egregious harm exists when

the record shows that a defendant has suffered actual, rather than merely theoretical, harm from

jury-charge error. Nava v. State, 415 S.W.3d 289, 298 (Tex. Crim. App. 2013); Almanza, 686
S.W.2d at 174. Egregious harm consists of error affecting the very basis of the case, depriving the

defendant of a valuable right, or vitally affecting a defensive theory. Nava, 415 S.W.3d at 298 (citing

Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011)). We assess the degree of harm in light

of the entire jury charge, the state of the evidence as a whole, taking into account the contested issues

and the weight of probative evidence, the arguments of counsel, and any other relevant information

in the record. Id.

        Our first inquiry is whether the charge contains an error. Almanza, 686 S.W.2d at 171.

Reviewing the charge as a whole, we conclude the abstract definition of robbery was erroneous for

this case. Hopkins was indicted for committing aggravated robbery by threatening or placing Witrago

in fear of imminent bodily injury or death by using a deadly weapon. The definition of robbery as

occurring when a person causes bodily injury to another while in the course of committing theft is

not applicable to the offense charged in this case.

        However, considering the record as a whole and the factors listed in Almanza, we conclude

the error in the charge did not cause Hopkins egregious harm. The charge as a whole was not

confusing. The application paragraph correctly tracked the indictment and focused the jury's attention

on the essential elements of the offense. See Medina v. State, 7 S.W.3d 633, 640 (Tex. Crim. App.

1999) (“Where the application paragraph correctly instructs the jury, an error in the abstract


                                                   9
instruction is not egregious.”). The application paragraph did not incorporate the erroneous definition

of robbery. Although some defined terms were not referenced later in the charge, superfluous

abstract definitions do not affect the jury's ability to fairly and accurately implement the commands

of the application paragraph. See Plata v. State, 926 S.W.2d 300, 302–03 (Tex. Crim. App. 1996),

overruled on other grounds by Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997).

       The error was not particularly harmful in light of the contested issues and the evidence. The

contested issues in the case did not involve whether Hopkins caused bodily injury to another. The

contested issues were the identity of Hopkins as the robber and the truthfulness of his confession.

The evidence and closing arguments focused on these issues. Witrago testified she struggled with

Hopkins when he grabbed her purse and fell to the ground, but there is no evidence in the record he

caused her bodily injury. She testified about her fear when she saw the gun and thought Hopkins was

going to kill her. In closing argument, the State argued about how terrified Witrago was because

someone shot at her.

       We conclude the erroneous definition of robbery did not affect the very basis of the case,

deprive Hopkins of a valuable right, or vitally affect a defensive theory. See Nava, 415 S.W.3d at

298. Accordingly, the error did not result in egregious harm. We overrule Hopkins's second issue.

C. Enhancement

       In his third issue, Hopkins contends the evidence is insufficient to prove the enhancement

allegations necessary to enhance the range of punishment to that for a habitual offender.

       The indictment alleged that prior to commission of the current offense, Hopkins was finally

convicted of the felony offense of aggravated assault on August 29, 2003. The State later filed a

notice of intent to enhance punishment based on another prior conviction alleged to have occurred


                                                  10
before commission of this offense. The notice of enhancement alleged a prior final conviction for

aggravated assault on “the 4th day of January.” Hopkins asserts the evidence is insufficient to

support the enhancement allegations because the state failed to prove the year when the conviction

alleged in the notice of enhancement occurred.

       At the punishment hearing, the State read the enhancement allegations in the indictment and

the notice of enhancement:

                 [P]rior to the commission of the offense or offenses set out above,

               the defendant was finally convicted of the felony offense of

               aggravated assault with a deadly weapon in the 195th Judicial District

               Court in Dallas County, Texas in Cause No. F03–62924 on the 29th

               day of August 2003. And prior to the commission of the aforesaid

               offense by the said Essie D. Hopkins, to-wit: on the 4th day of

               January in the Criminal District court No. 3 of Dallas County, Texas,

               in Cause No. F09–55986 on the docket of said court, the said Essie

               D. Hopkins, under the name of Essie Hopkins, was duly and legally

               convicted in said last named court of a felony, to-wit: aggravated

               assault with a deadly weapon as charged in the indictment, upon

               indictment, and legally pending in said last named court, and of

               which said court had jurisdiction. And said conviction was a final

               conviction and was a conviction for an offense committed by him, the

               said Essie Hopkins, prior to the commission of the offense herein

               before charged against him as set forth in the first paragraph hereof.


                                                 11
       Appellant's counsel then entered a plea of “true” to both allegations. Appellant confirmed he

was the same person who was convicted and sent to the penitentiary on the prior convictions. After

some discussion, the trial court clarified by asking appellant, “Are those two prior felony convictions

true or not true?” Appellant responded, “True.”

       The indictment and the notice of enhancement alleged sequential final convictions.

Appellant's plea of true to both enhancement allegations is sufficient evidence to support a finding

on those allegations. See Wilson v. State, 671 S.W.2d 524, 526 (Tex. Crim. App. 1984) (“[P]leas

to enhancement allegations are different from pleas at the guilt-innocence phase of trial because a

plea of ‘true’ does constitute evidence and sufficient proof to support the enhancement allegations.”)

(emphasis in original). By pleading true to the enhancement allegations and the sequence of the

convictions, appellant relieved the State of the burden to prove the prior convictions. See Roberson,
420 S.W.3d at 838. Nothing in the record indicates this case is within the exception where the record

affirmatively shows that the enhancement itself was improper. Id. We overrule Hopkins's third issue.

                                             Conclusion

We conclude the evidence was legally sufficient to support the conviction and the finding of the

enhancement allegations. We also conclude any error in the jury charge did not result in egregious

harm to Hopkins. We affirm the trial court's judgment.

                                                       /Craig Stoddart/

                                                       CRAIG STODDART

                                                       JUSTICE




                                                  12
Do Not Publish

TEX. R. APP. P. 47.2 (b)




                           13